Title: [May 1773]
From: Adams, John
To: 



      1773. May 24th i.e 25th. Tuesday.
      
      
       Tomorrow is our General Election. The Plotts, Plans, Schemes, and Machinations of this Evening and Night, will be very numerous. By the Number of Ministerial, Governmental People returned, and by the Secrecy of the Friends of Liberty, relating to the grand discovery of the compleat Evidence of the whole Mystery of Iniquity, I much fear the Elections will go unhappily. For myself, I own I tremble at the Thought of an Election. What will be expected of me? What will be required of me? What Duties and Obligations will result to me, from an Election? What Duties to my God, my King, my Country, my Family, my Friends, myself? What Perplexities, and Intricacies, and Difficulties shall I be exposed to? What Snares and Temptations will be thrown in my Way? What Self denials and Mortifications shall I be obliged to bear?
       If I should be called in the Course of Providence to take a Part in public Life, I shall Act a fearless, intrepid, undaunted Part, at all Hazards—tho it shall be my Endeavour likewise to act a prudent, cautious and considerate Part.
       But if I should be excused, by a Non Election, or by the Exertions of Prerogative from engaging in public Business, I shall enjoy a sweet Tranquility, in the Pursuit of my private Business, in the Education of my Children and in a constant Attention to the Preservation of my Health. This last is the most selfish and pleasant System—the first, the more generous, tho arduous and disagreable.
       But I was not sent into this World to spend my days in Sports, Diversions and Pleasures.
       I was born for Business; for both Activity and Study. I have little Appetite, or Relish for any Thing else.
       I must double and redouble my Diligence. I must be more constant to my office and my Pen. Constancy accomplishes more than Rapidity. Continual Attention will do great Things. Frugality, of Time, is the greatest Art as well as Virtue. This Economy will produce Knowledge as well as Wealth.
       Spent this Evening at Wheelwrights, with Parson Williams of Sandwich, Parson Lawrence of Lincoln, Mr. Pemberton and Swift.
       Williams took up the whole Evening with Stories about Coll. Otis and his Son the Major. The Major employed the Treasurer and Parson Walter to represent him to the Governor as a Friend to Government, in order to get the Commission of Lieutenant Colonel. The Major quarrells and fights with Bacon.—They come to you lie and you lie— and often very near to blows, sometimes quite. The Major has Liberty written over his Manufactory House, and the Major inclosed the exceptionable Passages in the Governors Proclamation in Crotchetts. Col. Otis reads to large Circles of the common People, Aliens Oration on the Beauties of Liberty and recommends it as an excellent Production.—
       Stories of Coll. Otis’s Ignorance of Law, about Jointenancies— criticizing upon the Word Household Goods in a Will of the Parsons Writing, and saying it was a Word the Law knew nothing of, it should have been Household Stuff.
       Coll. Otis’s orthodoxy, and yet some Years ago, his arguing in the Strain of Tindal against Christianity.
       Yet some Years ago Otis and Williams were very friendly.
       These Prejudices against Otis and his Family are very carefully cultivated, by the Tories in that County and by the Judges of the Superior Court. They generally keep Sabbath there. The Chief Justice went to spend the Evening with him this Year when I was at Sandwich—in order to keep up his Spirits and fill his Head with malicious stories.
       After I got home, my Wife surprized me. She had been to Justice Quincys. Mr. Hancock came in, and gave before a large Company of both Sexes, to Mr. Cooper a particular Account of all the Plans of Operation for tomorrow, which he and many others had been concerting. Cooper no doubt carried it directly to Brattle, or at least to his Son Thomas. Such a leaky Vessell is this worthy Gentleman.
      
      
       
        
   
   Tuesday was the 25th.


       
       
        
   
   On the first day of the new General Court, 26 May, JA was elected by the House a member of the Council, but together with Jerathmeel Bowers and William Phillips he was negatived by Gov. Hutchinson (Mass., House Jour.Journals of the House of Representatives of Massachusetts [1715– ], Boston, reprinted by the Massachusetts Historical Society, 1919– . (For the years for which reprints are not yet available, the original printings are cited, by year and session.), 1773–1774, P. 6, 7; Hutchinson, Massachusetts Bay, ed. MayoThomas Hutchinson, The History of the Colony and Province of Massachusetts-Bay, ed. Lawrence Shaw Mayo, Cambridge, 1936; 3 vols., 3:284 and note).


       
       
        
   
   Col. James Otis Sr. and Maj. Joseph Otis, of Barnstable, father and brother, respectively, of James Otis the lawyer and orator.


       
      
     